UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7558



DUY NGOC TRAN,

                                               Petitioner - Appellant,

             versus


GENE JOHNSON, Director of           the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-79-3)


Submitted:    December 11, 2003           Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Duy Ngoc Tran, Appellant Pro Se. Virginia Bidwell Theisen, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Duy Ngoc Tran seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C. § 2254 (2000) as

untimely.     An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner      satisfies         this   standard    by

demonstrating      that    reasonable         jurists      would     find    that    his

constitutional     claims    are   debatable         and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Tran    has     not       made    the     requisite        showing.

Accordingly, we deny Tran’s motion for transcripts at government

expense, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                              DISMISSED


                                          2